                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION



LYNTON NICHOLAS DELICE,

           Petitioner,

v.                                                       Case No. 2:21-cv-3-JLB-MRM

DEPARTMENT OF HOMELAND
SECURITY,

            Respondent.


                                        ORDER

      This cause comes on consideration of Petitioner’s Application for

Asylum. (Doc. 9, filed March 29, 2021.) Petitioner has filed a 28 U.S.C. § 2241

petition in this Court challenging his continued confinement awaiting removal (Doc.

1), and his asylum application is filed as a motion in that case. This Court lacks

jurisdiction to consider an alien’s application for asylum. See 8 U.S.C. §

1252(a)(2)(A), (a)(4), (a)(5), b(9), and e(2). Accordingly, Petitioner’s Application for

Asylum (Doc. 9) will be STRICKEN from the docket. The Clerk of Court is

directed to return the application and exhibits to Petitioner.

      ORDERED in Fort Myers, Florida on April 30, 2021.




SA: FTMP-2
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        2
